Majority: CLIFFORD, ALEXANDER, MEAD, and GORMAN, JJ.
Dissent: LEVY, and SILVER, JJ.
CLIFFORD, J.
[¶ 1] Brian Addy appeals from a summary judgment in favor of Jenkins, Inc. entered in the Superior Court (Kennebec County, Marden, J.) on Addy’s negligence complaint in connection with injuries he sustained when he fell at Jenkins’s construction site.1 Contending that the court erred in entering the summary judgment, Addy argues that the evidence generates genuine issues of material fact as to whether Jenkins breached a duty of care, and whether that breach was the proximate cause of Addy’s injuries. Although Addy has presented sufficient evidence to preclude summary judgment as to Jenkins’s breach of its duty of care, we agree with the Superior Court that Addy has failed to establish a prima facie case that Jenkins’s breach was the proximate cause of Addy’s injuries, and we affirm the judgment.
I. BACKGROUND
[¶ 2] The evidence before the court on summary judgment, viewed in the light most favorable to Addy, as the party against whom summary judgment was entered, reveals the following. See Dyer v. Dep’t of Transp., 2008 ME 106, ¶ 14, 951 A.2d 821, 825. On October 11, 2002, Addy was injured when he fell while working as a subcontractor for Jenkins, which was doing construction work on a building in Bangor. Jenkins had provided and erected three-story staging to be used during the project. Jenkins had not installed safety equipment, including rails, platforms, or ladders, to the staging that had been erected on the side of the building on which Addy was assigned to work. The staging was also not tied to the building on that side. Jenkins had erected the staging about two weeks before the fall that injured Addy.
[¶ 3] Addy began work on a Monday, and he fell on that day as he was ascending the staging. He reported this fall to Jenkins and asked Jenkins to install the safety equipment on that portion of the building. That first fall is not an issue in this case.
[¶ 4] Addy fell again on Friday of the same week, and in that fall sustained the injuries of which he complains in this action. On the day of the fall, Addy spent about five hours on the highest level of the staging as he worked on the top of the wall. He then ascended to the roof of the building and spent about an hour working on the chimney just before he fell.
[¶ 5] There were no witnesses to Addy’s fall, and Addy himself has little memory of his fall. In his deposition, he testified that he could not remember whether he fell from the staging, from the roof of an adjacent mechanical building, or from the ladder leading to the roof of the adjacent mechanical building. Addy later submitted an errata sheet stating that he did not fall from the roof of the mechanical building. In his errata sheet, he recalled that he was on the roof of the main building. He further testified that he fell to the ground while climbing down the staging. He acknowledges that he does not remem*938ber how he stepped off the roof or how he fell.
[¶ 6] The Superior Court entered a summary judgment in favor of Jenkins based on its conclusion that Addy had provided insufficient evidence that: (1) Jenkins’s failure to complete the staging constituted a breach of its duty to Addy, and (2) any such breach by Jenkins was the direct and proximate cause of Add/s fall and resulting injuries. This appeal by Addy followed.
II. DISCUSSION
[¶ 7] We review de novo the grant of a summary judgment. Efstathiou v. The Aspinquid, Inc., 2008 ME 145, ¶ 13, 956 A.2d 110, 116. We consider the evidence in the light most favorable to the party against whom the judgment was entered to determine if there are any genuine issues of material fact that preclude the entry of a summary judgment. Id.
[¶ 8] As the plaintiff and the party opposing summary judgment, Addy has the burden to establish a prima facie case for each element of his cause of action for negligence. See Durham v. HTH Corp., 2005 ME 53, ¶ 8, 870 A.2d 577, 579. At the summary judgment stage, Addy must therefore establish a prima facie case that Jenkins owed a duty of care to him, that Jenkins breached that duty, and that the breach of that duty proximately caused injury to Addy. See Crowe v. Shaw, 2000 ME 136, ¶ 9, 755 A.2d 509, 512. As a defendant, Jenkins is entitled to a summary judgment in its favor if the evidence presented by Addy in opposition to the motion for a summary judgment would, if produced at trial, entitle Jenkins to a judgment as a matter of law. See Corey v. Norman, Hanson & DeTroy, 1999 ME 196, ¶ 7, 742 A.2d 933, 937-38.
A. Negligence
[¶ 9] Negligence is generally defined as acting in a way that an ordinary, careful person would not act, or failing to do something than an ordinary, careful person would do, in the same situation. Alexander, Maine Jury Instruction Manual 7-61 at 7-62.2 (4th ed.2008); see also Michaud v. Wood, 1998 ME 156, ¶ 5, 712 A.2d 1068, 1069. The trial court concluded that Addy did not present sufficient evidence that Jenkins breached any duty it had to Addy. Addy did, however, present sufficient evidence at least to generate a genuine issue of material fact regarding whether Jenkins breached its duty to provide safe staging. Addy has established on a prima facie basis that Jenkins owed a duty to him to provide a safe workplace environment, which would include safe staging, and that Jenkins knew or should have known both that the staging lacked safety equipment and that Addy had previously fallen. This evidence is sufficient to resist summary judgment on the issue of whether Jenkins breached a duty of care. See Fournier v. Rochambeau Club, 611 A.2d 578, 579 (Me.1992); see also Michaud, 1998 ME 156, ¶ 5, 712 A.2d at 1069.
B. Proximate Cause
[¶ 10] In order to successfully oppose a motion for summary judgment, however, Addy was also required to present sufficient prima facie evidence that Jenkins’s breach of its duty of care was the proximate cause of Addy’s fall, and thus his injury. See Corey, 1999 ME 196, ¶ 7, 742 A.2d at 937-38. This he has failed to do.
[¶ 11] The evidence presented to the court on the summary judgment motion is that Addy was working for Jenkins; that Jenkins had erected scaffolding next to a building on which Addy was working; and that the scaffolding had not been fully *939completed and was missing some ladders, platforms, and railings. At the time of his injury, Addy had been working on the roof. Addy remembers that he stepped off the roof to begin his descent to the ground, that he fell to the ground, and that he woke up on the ground having suffered serious injury. Although Addy’s evidence is somewhat contradictory, when viewed in the light most favorable to him, there is evidence that his fall was from the staging erected by Jenkins. His memory is otherwise unclear, however, and he does not remember how he fell or what caused him to fall. More specifically, he does not recall whether his fall was connected in any way to the absence of a ladder, platform, or railing on the staging, which are those very facts on which he relies to establish Jenkins’s breach of its duty of care.
[¶ 12] In order to recover for tort damages, Addy must show “some reasonable connection between the act or omission of [Jenkins] and the damage which [Addy] has suffered.” Houde v. Millett, 2001 ME 183, ¶ 10, 787 A.2d 757, 759 (quotation marks omitted). In Houde we stated:
A defendant is entitled to a summary judgment if there is so little evidence tending to show that the defendant’s acts or omissions were the proximate cause of the plaintiffs injuries that the jury would have to engage in conjecture or speculation in order to return a verdict for the plaintiff. The mere possibility of such causation is not enough, and when the matter remains one of pure speculation or conjecture, or even if the possibilities are evenly balanced, a defendant is entitled to a judgment.
Id. ¶ 11, 787 A.2d at 759 (citation and quotation marks omitted).
[¶ 13] In Durham, a case with facts similar to Addy’s, the plaintiff, Durham, fell down a flight of stairs in a restaurant. Durham, 2005 ME 53, ¶ 2-3, 870 A.2d at 578. No one witnessed the fall. Id. ¶ 5, 870 A.2d at 579. Durham noticed that the metal strip at the top of the stairs was dirty, and there was evidence from several hours after the accident that a part of the metal strip on the top step had been pulled up, but there was no evidence establishing what the strip looked like before or at the moment of Durham’s fall. Id. ¶¶ 3, 5, 870 A.2d at 578, 579. We affirmed the summary judgment entered by the Superior Court in favor of the defendants because of the insufficiency of evidence on the restaurant’s negligence. Id. ¶ 11, 870 A.2d at 580. In doing so, we specifically noted that there was a “lack of evidence with regard to causation” in that the plaintiff “testified that she did not know what caused her to fall, and no other evidence in the record indicates causation.” Id. ¶ 9 n. 2, 870 A.2d at 579-80.
[¶ 14] Like the plaintiff in Durham, Addy has failed to present sufficient evidence to establish causation in that he has failed to establish a connection between any defect in the staging and the injury he suffered. Addy, like Durham, has presented evidence of only from where he fell, rather than how he fell.2
*940[¶ 15] Any finding that Add/s fall was caused by a defect in the staging would be based on speculation or conjecture. The Superior Court correctly entered a summary judgment in favor of Jenkins.
[¶ 16] The entry is:
Judgment affirmed.

. Addy's wife, Dawn Addy, has also filed a claim for loss of consortium; that claim is not in issue in this appeal.


. The circumstances of Addy's fall are distinguishable from those in Thompson v. Franckus (Thompson I), 150 Me. 196, 107 A.2d 485 (1954) and Thompson v. Frankus (Thompson II), 151 Me. 54, 115 A.2d 718 (1955). In those matters, the plaintiff offered more evidence of causation than Addy offers here, namely, that the plaintiff attempted to descend the stairs of an apartment building, that the stairs were in a dilapidated condition, that she “reached for a hand rail and found that there was none,” and that she tripped and fell as she was descending the stairs. Thompson I, 150 Me. at 197-98, 107 A.2d at 486. Thus, the plaintiff in the Thompson decisions, unlike Addy, established a causal connection between the condition of the stairs and the *940absence of the hand rail, and the fall she sustained.